Citation Nr: 0802983	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO. 05-36 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 
20 percent for obstructive sleep apnea associated with PTSD.

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from May 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). In his 
December 2005 substantive appeal, the veteran requested a 
Board hearing at the RO; however, by way of correspondence 
dated in January 2006, the veteran stated that he was 
withdrawing his request for a hearing.


FINDINGS OF FACT

1. The veteran's service-connected PTSD disability is 
productive of mild symptoms consisting of lack of impulse 
control, lack of emotion (detachment), intrusive thoughts, 
sporadic nightmares, restricted affect, anxious mood, some 
social isolation, hyperarousal, and avoidance of 
conversations about Vietnam with no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short or long term memory; impaired judgment; 
or impaired abstract thinking. 

2. The veteran's sleep apnea required the use of a continuous 
airway pressure (CPAP) machine prior to aggravation by his 
service-connected PTSD.

3. The increase in severity of sleep apnea due to the 
veteran's service-connected PTSD does not result in chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale or requires a tracheotomy.

4. The veteran's service-connected disabilities preclude him 
from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.

CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability 
rating in excess of 30 percent for PTSD have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).

2. The criteria for entitlement to an initial disability 
rating in excess of 20 percent for obstructive sleep apnea 
associated with PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6847 (2007).

3. The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in April and October 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate TDIU and other increased 
ratings claims, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims. 

The veteran did not receive notice as to the information 
necessary to establish an effective date in the event TDIU or 
another increased rating was granted. The veteran was not 
prejudiced from this error, however, because the denial of 
the veteran's increased ratings claims in this appeal renders 
moot any question as to the appropriate effective date to be 
assigned. With respect to the TDIU claim that is granted in 
this appeal, the Board notes that the RO can correct any 
notice error when it effectuates the grant of TDIU. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

Increased Ratings Claims

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Since the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected disabilities is to be considered 
during the entire period from the initial assignment of the 
rating to the present time. See Fenderson v. West, 12 Vet. 
App. 119 (1999). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.



PTSD

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411; however, the actual criteria for rating psychiatric 
disability other than eating disorders is set forth in a 
General Rating Formula . 

Under that formula, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The relevant competent medical evidence of record includes 
2004 treatment notes from the Vet Center showing that the 
veteran reported multiple PTSD symptoms during this time 
period, but was always neat and clean in appearance, and 
oriented to time, place and person with appropriate speech.

An April 2004 VA examination report shows that the veteran 
reported a lack of impulse control and a lack of emotion. He 
reported nightmares about once or twice per year and 
occasional thoughts of Vietnam. He reported social withdrawal 
and depressed mood, but he associated these symptoms with his 
service-connected hearing loss disability.

Mental status examination revealed an appropriately dressed 
and groomed individual with normal speech and no evidence of 
perceptual disturbance. He was alert and well-oriented with 
no signs of cognitive impairment. His thought content was 
lucid and coherent with no evidence of any psychotic thought 
process. There was no sign of obsessional thinking or 
delusions. His affect was restricted in range but it was 
content appropriate. He denied suicidal or homicidal 
ideation, urge, or intent. His insight and judgment were 
intact. The examiner stated that it was her opinion that the 
veteran's symptoms were mild in intensity and that 
"overall" she did not find him to be unemployable.

A November 2004 VA examination report shows that the veteran 
reported sleep disturbance on account of his sleep apnea. He 
stated that he socialized during the day, that he had one 
close friend, and that he enjoyed boating, fishing and 
motorcycling. He denied suicidal or homicidal intent. On 
mental status examination, the veteran was dressed 
appropriately with no signs of hygiene deficiency. The 
veteran was alert and oriented with clear, articulate speech. 
He described his mood as anxious (related to an upcoming 
medical procedure), but his affect was cooperative and calm. 
The veteran denied delusions and visual and auditory 
hallucinations. There was no evidence of a thought disorder 
and his judgment and insight appeared to be quite good. The 
veteran's attention and concentration were fair, although he 
reported poor concentration. His memory appeared to be 
intact. He reported nightmares (less than a "handful per 
year"), intrusive memories, and difficulty using a CPAP 
machine for his sleep apnea (the mask brought back memories 
of Vietnam). He reported some social isolation and avoidance 
of discussions about Vietnam. He also reported feelings of 
detachment, and hyperarousal symptoms. 

The examiner noted that the veteran's PTSD symptoms had 
negatively impacted his social relationships and work 
efficiency but that he had been able to develop and maintain 
social relationships as well as work adequately in a 
structured environment over the course of his lifetime and 
she noted that he continued to engage in positive and 
enjoyable recreational experiences. She noted that while the 
veteran was working, he experienced some occupational and 
social impairment that included an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks, although he did generally 
function satisfactorily with routine behavior and self care. 
She stated that the reasons for the veteran's current 
unemployment were his hearing difficulties and his low 
energy.

A November 2004 letter from Dr. Pothier notes that he treated 
the veteran for sleep apnea and that the veteran reported 
that he cannot wear the CPAP mask to treat his sleep apnea at 
night because it reminded him of wearing a gas mask in 
Vietnam which caused him anxiety and stress related to his 
PTSD.

In summary, the veteran's PTSD is manifested by lack of 
impulse control, lack of emotion (detachment), intrusive 
thoughts, sporadic nightmares, restricted affect, anxious 
mood, some social isolation, hyperarousal, and avoidance of 
conversations about Vietnam with no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short or long-term memory; impaired judgment; 
or impaired abstract thinking. The April 2004 VA examiner 
described the veteran's PTSD symptoms as mild in intensity 
and the November 2004 VA examiner noted that although the 
veteran's PTSD symptoms had negatively impacted his social 
relationships and work efficiency, he was able to develop and 
maintain social relationships, work adequately in a 
structured environment, and engage in positive and enjoyable 
recreational experiences. As such, the Board finds that the 
veteran's PTSD symptoms to not rise to the level of severity 
to warrant a disability rating in excess of 30 percent.

Sleep Apnea

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. See 38 C.F.R. § 3.310(a). Additionally, in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), the Court of 
Appeals for Veterans Claims determined that when aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  

The evidence of record shows that the veteran has been 
service connected for sleep apnea based on a finding that his 
service-connected PTSD aggravates his sleep apnea. As such, 
in rating the current severity of the veteran's sleep apnea, 
the Board may only look to the degree of disability over and 
above the degree of disability for sleep apnea that existed 
before it was aggravated by the veteran's PTSD.

Sleep apnea is rated under Diagnostic Code 6847 which 
dictates that sleep apnea which is asymptomatic but with 
documented sleep disorder breathing warrants a noncompensable 
disability rating; sleep apnea with persistent day-time 
hypersomnolence warrants a 30 percent disability rating; 
sleep apnea which requires use of a breathing assistance 
device such as a continuous airway pressure (CPAP) machine 
warrants a 50 percent disability rating; and, sleep apnea 
which results in chronic respiratory failure with carbon 
dioxide retention or cor pulmonale; or, requires tracheotomy, 
warrants a 100 percent disability rating. 38 C.F.R. § 4.97, 
Diagnostic Code 6847.

The relevant medical evidence of record includes a June 2003 
treatment note from J. Pothier, M.D., which states that the 
veteran was no longer using the CPAP mask to treat his sleep 
apnea because he found he could sleep better without it and 
that overall he was doing better without the mask than with 
it. A December 2003 treatment note from the same physician 
notes that the veteran was still not using the CPAP mask to 
treat his sleep apnea but that he nevertheless reported that 
he was sleeping better. An August 2004 VA treatment record 
notes that the veteran reported being diagnosed with sleep 
apnea but not using a CPAP machine. The veteran denied any 
daytime sleepiness. A November 2004 letter from J. Pothier, 
M.D., states that he treated the veteran for obstructive 
sleep apnea syndrome and that it had been effectively treated 
with a CPAP machine in the lab but that the veteran could not 
wear the CPAP mask at night because it reminded him of 
wearing a gas mask in Vietnam which caused him "anxiety and 
stress related to his post-traumatic stress disorder." 

A May 2005 VA examination report shows that the veteran 
reported being diagnosed with sleep apnea in 2001 and 
experiencing daytime fatigue and falling asleep during his 
lunch period. He reported that he could not tolerate the CPAP 
mask because it reminded him of his time in Vietnam and 
triggered his PTSD but that since he had started receiving 
treatment for PSTD, his sleep had improved somewhat. He 
reported daytime hypersomnalence. The examiner opined that 
the veteran's sleep apnea was not caused by the veteran's 
PTSD but that the PTSD aggravated his sleep apnea in 
restricting his ability to use the CPAP machine and mask and 
that "this aggravation is a factor of 50 percent."

The medical evidence shows that the veteran was prescribed a 
CPAP machine to treat his sleep apnea after it was diagnosed 
in 2001. Diagnostic Code 6847 dictates that sleep apnea that 
requires the use of a CPAP machine warrants a 50 percent 
disability rating. Thus, the veteran's sleep apnea already 
warranted a 50 percent disability rating prior to it being 
aggravated by PTSD. Although the May 2005 VA examiner opined 
that the veteran's sleep apnea was aggravated by a factor of 
50 percent because of his PTSD, the Board finds that the 
competent medical evidence of record does not support this 
opinion because the private medical records show that in 2003 
and 2004, the veteran reported that he could not tolerate 
using the CPAP mask to treat his sleep apnea, but he was 
nevertheless sleeping better. 

In any event, the Board finds that an increased disability 
rating is not warranted in the instant case because the 
veteran can only be rated for that degree of disability above 
and beyond what existed prior to aggravation. As noted above, 
the veteran's sleep apnea disability already warranted a 50 
percent disability rating prior to it being aggravated by 
PTSD. The only disability rating in excess of 50 percent for 
sleep apnea is a 100 percent disability rating which is only 
warranted in cases where sleep apnea results in chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale; or, requires tracheotomy. The competent medical 
evidence of record does not show that the veteran's sleep 
apnea, even when aggravated by PSTD, results in this level of 
disability. As such, the evidence of record does not show 
that the veteran's sleep apnea disability is aggravated by 
his PTSD to an extent that results in a higher disability 
rating. Therefore, the Board finds that a disability rating 
in excess of 20 percent for the veteran's sleep apnea is not 
warranted. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.
 
VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Service connection is in effect for bilateral sensorineural 
hearing loss, rated as 60 percent disabling; PTSD, rated as 
30 percent disabling; obstructive sleep apnea associated with 
PTSD, rated as 20 disabling; and tinnitus, rated as 10 
percent disabling. The combined evaluation is 80 percent and 
the veteran has a single disability rated as at least 60 
percent disabling. Thus, the veteran does meet the minimum 
schedular requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a). Nonetheless, the 
Board must consider whether the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage"). Moore 
v. Derwinski, 1 Vet. App. 356 (1991). For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm. The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

An April 2004 VA examination report shows that examiner 
diagnosed the veteran with PTSD and an adjustment disorder 
with depressed mood. The examiner opined that although these 
two diagnoses had some negative impact on the veteran's work 
functioning in terms of his adjustment reaction diagnosis, 
overall she did not find the veteran to be unemployable. 

A November 2004 VA examination report shows that the examiner 
opined that the reasons for the veteran's unemployment were 
his service-connected hearing difficulties and his low 
energy. She noted that many possible factors could be 
contributing to the veteran's low energy, including his 
cardiac health, his medications, his poorly treated sleep 
apnea, and his depressed mood, and she noted that many of 
these factors were indirectly related to his PTSD.

An October 2005 VA examination report shows that it was the 
examiner's opinion that the veteran could not work because of 
his nonservice-connected disabilities, which the examiner 
described as obesity, sleep apnea, coronary artery disease, 
status post myocardial infarction, and chronic obstructive 
pulmonary disease. The record shows, however, that the 
veteran is service-connected for obstructive sleep apnea 
associated with PTSD.

A July 2006 letter from D. Nadeau, M.S.W., states that it was 
his opinion that the veteran could not "go back to a working 
environment." Although not entirely clear, it appears that 
the author of the letter is stating that the veteran's 
hearing loss, sleep apnea and PTSD cause him to be unable to 
obtain all forms of substantially gainful employment.

After resolving the benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that the competent medical evidence of record 
shows that the veteran is unable to secure substantially 
gainful employment on account of his service-connected 
disabilities. As such, the Board finds that entitlement to 
TDIU is warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) is denied.

Entitlement to an initial disability rating in excess of 20 
percent for obstructive sleep apnea associated with PTSD is 
denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


